              Case 3:19-cr-00621-EMC Document 55 Filed 07/31/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-7234
          Colin.Sampson@usdoj.gov
 7
   JOHN C. DEMERS
 8 Assistant Attorney General
   National Security Division
 9
   BENJAMIN J. HAWK (NJBN 030232007)
10 Trial Attorney, National Security Division
          950 Pennsylvania Avenue NW
11        Washington, DC 20530-0001
          Telephone: (202) 307-5176
12        Benjamin.Hawk@usdoj.gov

13 Attorneys for United States of America

14
                                    UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN FRANCISCO DIVISION
17
     UNITED STATES OF AMERICA,                         )   CASE NO. 3:19-CR-0621-EMC
18                                                     )
             Plaintiff,                                )   GOVERNMENT’S MOTION FOR A
19                                                     )   PRETRIAL CONFERENCE
                     v.                                )   PURSUANT TO THE CLASSIFIED
20                                                     )   INFORMATION PROCEDURES
     AHMAD ABOUAMMO;                                   )   ACT AND SUPPORTING
21   ALI ALZABARAH; and                                )   MEMORANDUM OF LAW
     AHMED ALMUTAIRI,                                  )
22         also known as Ahmed Aljbreen,               )
                                                       )
23           Defendants.                               )
                                                       )
24

25          The United States of America, by and through its undersigned counsel, respectfully moves the
26 Court for a pretrial conference pursuant to Section 2 of the Classified Information Procedures Act

27 (“CIPA”), 18 U.S.C. App. III. In accordance with the CIPA procedures outlined herein, the government

28

                                                       1
                Case 3:19-cr-00621-EMC Document 55 Filed 07/31/20 Page 2 of 5




 1 anticipates filing an ex parte motion, pursuant to Section 4 of CIPA, for in camera resolution concerning

 2 specific classified information. The government does not anticipate using classified information

 3 affirmatively at trial, nor does the government anticipate providing classified information to the defense

 4 in this case, which would implicate other provisions of CIPA that are not otherwise discussed herein.

 5 I.       OVERVIEW OF RELEVANT CIPA PROVISIONS

 6          The Supreme Court has acknowledged the importance of protecting the nation’s secrets from

 7 disclosure, noting that “[t]he Government has a compelling interest in protecting both the secrecy of

 8 information important to our national security and the appearance of confidentiality so essential to the

 9 effective operation of our foreign intelligence services.” CIA v. Sims, 471 U.S. 159, 175 (1985); accord

10 Chicago & Southern Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111 (1948) (“The [executive

11 branch] has available intelligence services whose reports are not and ought not to be published to the

12 world.”). Accordingly, federal courts have long recognized that “[i]t is not in the national interest for

13 revelation of either the existence or the product of [foreign intelligence operations and information] to

14 extend beyond the narrowest limits compatible with the assurance that no injustice is done to the

15 criminal defendant . . . .” United States v. Lemonakis, 485 F.2d 941, 963 (D.C. Cir. 1973).

16          CIPA was enacted “to prevent the problem of ‘graymail,’ where defendants pressed for the

17 release of classified information to force the government to drop the prosecution.” United States v.

18 Sarkissian, 841 F.2d 959, 965 (9th Cir. 1988). Consequently, CIPA establishes a set of procedures by
19 which courts rule on pretrial matters concerning the discovery, admissibility, and use of classified

20 information in criminal cases. 1 See id. These procedures “endeavor to harmonize a defendant’s right to a

21 fair trial with the government’s right to protect classified information.” United States v. Sedaghaty, 728

22 F.3d 885, 903 (9th Cir. 2013).

23          Importantly, “CIPA does not expand or restrict established principles of discovery and does not

24 have a substantive impact on the admissibility of probative evidence.” Sedaghaty, 728 F.3d at 903.

25

26
            1
27         Under CIPA, “classified information” includes any information or material that has been
   determined by the United States Government pursuant to law or regulation to require protection against
28 unauthorized disclosure for reasons of national security. 18 U.S.C. App. III, § 1(a). “National security”
   means the national defense and foreign relations of the United States. Id. at § 1(b).
                                                       2
              Case 3:19-cr-00621-EMC Document 55 Filed 07/31/20 Page 3 of 5




 1 Rather, it applies preexisting discovery law to classified information and restricts discovery of classified

 2 information to protect the government’s national security interests. See Sedaghaty, 728 F.3d at 904.

 3          Thus, CIPA does not, and was not intended to, “expand the traditional rules of discovery under

 4 which the government is not required to provide criminal defendants with information that is neither

 5 exculpatory nor, in some way, helpful to the defense.” United States v. Varca, 896 F.2d 900, 905 (5th

 6 Cir. 1990); see also United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998) (“In order

 7 to determine whether the government must disclose classified information, the court must determine

 8 whether the information is ‘relevant and helpful to the defense of an accused.’”). Nor does CIPA provide

 9 that the admissibility of classified information be governed by anything other than “the well-established

10 standards set forth in the Federal Rules of Evidence.” See United States v. Baptista-Rodriguez, 17 F.3d

11 1354, 1364 (11th Cir. 1994).

12          A.      CIPA Section 2: Pretrial Conference

13          Section 2 of CIPA, which the government is invoking in the instant motion, authorizes the

14 district court, upon motion by any party or at its own discretion, to hold a pretrial conference to consider

15 matters relating to classified information that may arise in connection with the prosecution. 18 U.S.C.

16 App. III § 2. No substantive issues concerning the use of classified information are to be decided in a

17 Section 2 pretrial conference. See S. Rep. No. 96-823, at 5–6 (1980), reprinted in 1980 U.S.C.C.A.N.

18 4294, 4298–99 (96th Cong. 2d Sess.). Where, as here, the government is seeking to protect classified
19 information from unwarranted discovery, rather than make affirmative use of it, the conference serves to

20 advise the Court of forthcoming ex parte motion practice in a manner that may promote a fair and

21 expeditious trial. Id.

22          B.      CIPA Section 4: Protection of Classified Information

23          Section 4 of CIPA authorizes the district court “upon a sufficient showing” to deny or otherwise

24 restrict discovery by the defendant of classified documents and information belonging to the United

25 States. 18 U.S.C. App. III § 4; see e.g., Sedaghaty, 728 F.3d at 903-04. Similarly, the Federal Rules of

26 Criminal Procedure provide, in pertinent part, that “[u]pon a sufficient showing,” a district court “may,

27 for good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.” Fed. R.

28 Crim. P. 16(d)(1). The legislative history of CIPA makes it clear that Section 4 was intended to clarify

                                                          3
               Case 3:19-cr-00621-EMC Document 55 Filed 07/31/20 Page 4 of 5




 1 the district court’s power under Rule 16(d)(1) to deny or restrict discovery in order to protect national

 2 security. See S. Rep. No. 96-823 at 6, reprinted in 1980 U.S.C.C.A.N. at 4299–4300; see also

 3 Sarkissian, 841 F.2d at 965.

 4          Section 4 provides, in pertinent part, that a district court:

 5          [u]pon a sufficient showing, may authorize the United States to delete specified items of
            classified information from documents to be made available to the defendant through
 6          discovery under the Federal Rules of Criminal Procedure, to substitute a summary of the
            information for such classified documents, or to substitute a statement admitting relevant
 7          facts that the classified information would tend to prove. The Court may permit the United
            States to make a request for such authorization in the form of a written statement to be
 8          inspected by the court alone.

 9 18 U.S.C. App. III § 4. In essence, Section 4 allows the government to request that a court review, ex

10 parte and in camera, classified information to determine whether it is discoverable under Rule 16, Brady

11 v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and/or Fed. R. Crim. P.

12 26.2, and, if it is discoverable, to protect such classified information from disclosure through various

13 means. See Sedaghaty, 728 F.3d at 904.

14          C.      CIPA Section 7: Interlocutory Appeal

15          Section 7 of CIPA permits the United States to take an interlocutory appeal to the appellate court

16 if the district court: (a) authorizes the disclosure of classified information; (b) imposes sanctions for

17 nondisclosure of classified information; or (c) refuses to issue a protective order sought by the United

18 States to prevent the disclosure of classified information. 18 U.S.C. App. III, § 7. Section 7 requires the
19 court of appeals to give expedited treatment to any such interlocutory appeal. Id. If such appeal is taken,

20 trial shall not commence, or must be adjourned if already commenced, until the appeal is resolved. Id.

21 Such an appeal and decision does not affect the defendant’s right to lodge a subsequent appeal upon

22 conviction of an adverse ruling by the trial court. Id. at § 7(b). In sum, CIPA permits the government to

23 make an informed decision concerning the costs of going forward with a prosecution involving

24 classified information. See United States v. Collins, 720 F.2d 1195, 1196-97 (11th Cir. 1983).

25          D.      Request to Designate Classified Information Security Officer

26          In anticipation of the issues raised by this motion, the government requests that the Court
27 designate a Classified Information Security Officer (CISO) pursuant to Section 2 of the Revised

28

                                                           4
              Case 3:19-cr-00621-EMC Document 55 Filed 07/31/20 Page 5 of 5




 1 Security Procedures established under Pub. L. 96-456, 94 Stat. 2025, by the Chief Justice of the

 2 United States and promulgated pursuant to Section 9 of CIPA. That section provides that:

 3                 In any proceeding in a criminal case or appeal therefrom in which
                   classified information is within, or is reasonably expected to be
 4
                   within, the custody of the court, the court will designate a “classified
 5                 information security officer.” The Attorney General or the
                   Department of Justice Security Officer will recommend to the court
 6                 a person qualified to serve as a classified information security
 7
                   officer. This individual will be selected from the Litigation Security
                   Group, Security and Emergency Planning Staff, Department of
 8                 Justice, to be detailed to the court to serve in a neutral capacity.
 9 Revised Security Procedures established under Pub. L. 96-456, 94 Stat. 2025 § 2. CISOs

10 designated pursuant to this process are responsible for the security of all classified information

11 in the Court’s custody and assist the Court with appropriate security clearances for the Court’s

12 staff as well as the handling and storage of any classified materials including any pleadings or

13 other filings related to CIPA proceedings. Id.

14          The government recommends that the Court designate Mr. Winfield S. “Scooter” Slade,
15 Security Specialist, for the position of Classified Information Security Officer in the above-captioned

16 case. The government also recommends Security Specialists, Daniel O. Hartenstine, Matthew W.

17 Mullery, Maura L. Peterson, Carli V. Rodriguez-Feo, and Harry J. Rucker as alternate Classified

18 Information Security Officers.
19
                                                            Respectfully submitted,
20
                                                            DAVID L. ANDERSON
21                                                          United States Attorney

22     Dated: July 31, 2020.                                /s/ Benjamin Hawk
                                                            COLIN SAMPSON
23
                                                            Assistant United States Attorney
24                                                          BENJAMIN J. HAWK
                                                            Trial Attorney, National Security Division
25

26

27

28

                                                        5
